The appellant first attempted to correct the finding under General Statutes, §§ 5829, 5830, and 5831, and later changed to the method provided in § 5832, but as the latter statute and the rules are substantially *Page 47 
complied with, we consider such of the claimed additions as were not granted by the trial court upon the motion to correct originally filed and do not already sufficiently appear in the finding as made. Six paragraphs of the draft-finding which the appellant seeks to have inserted are to the effect that each of the four drafts were intended by the shipper, known and recognized by the Bridgeport Bank, and were, in fact, to be payable thirty days after arrival of the car covered thereby. The intent of the shipper is immaterial except as it is expressed by the draft and accompanying papers, the knowledge of such intent by the bank is disputed, and the actual maturity depends upon other facts, as to which the court has found adversely to this claim. It is also sought to add a statement that neither the Milling Company nor the forwarding bank had notice or information or was aware that each of the drafts had been permitted to be accepted and the bill of lading surrendered before arrival of the car to which they were related. These are not only not undisputed facts, but are inconsistent with the trial court's finding as to the meaning of the drafts, and there is, in the testimony of witnesses called by the appellant and in the chronology of the several transactions, sufficient significance to cast serious doubt upon the claimed ignorance of the Milling Company and the forwarding bank as to the practice followed by the Bridgeport bank regarding the acceptance of these drafts. That paragraph (45) which finds the custom of Bridgeport banks as to due date of drafts payable thirty days after arrival, is attacked, but it is supported by the practically uncontroverted testimony of three bank officials and consequently must stand.
The facts, as found, which are material to a determination of this appeal are for the most part not essentially different from those in the case of the New York, *Page 48 New Haven and Hartford Railroad Company v. FirstNational Bank et als. (Goodhue Mill Company), ante, page 33, which was tried with this and another case and the appeal in which is decided this day. The principal difference is that here each draft contained no mention of a car, nor did the instructions, as in theGoodhue case, specifically indicate that "arrival" referred to arrival of car. The trial court, in consequence, considered, as is indicated in the memorandum of decision, that the designation of the due date as "thirty days after arrival," might and should be construed as referring to arrival of the draft instead of arrival of the car, and therefore held that the drafts were to be paid thirty days after acceptance, that the arrival of the car was of no controlling importance in that connection, and that the bank was justified in permitting acceptance in advance of such arrival. These conclusions, to which most of the reasons of appeal relate, are manifestly sound, if the construction adopted by the trial court was permissible upon the facts before it, and we hold that it was.
The original drafts and documents accompanying them (Exhibits H, I, J and K) were, upon appellant's motion, made part of the finding, and it is urged that since the bill of lading attached to each draft describes the car to which it relates, such description should be given like effect as was the designation of the car in the draft itself in the Goodhue case. But even if this construction were adopted and the due date of the draft held to be thirty days after arrival of the car, the only result would be to bring this case into complete coincidence, in all essential particulars, with the Goodhue case, the discussion (which there is no occasion to repeat here) and the decision in that case would be applicable here, and the ultimate conclusion that the cars of flour are the property of The First *Page 49 
National Bank of Bridgeport and the resulting judgment must stand.
   There is no error.
In this opinion the other judges concurred.